DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power supply anchors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the power supply anchors” disclosed on lines 3 and 4 of Claim 1 are not found in the Detailed Description section of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear what elements constitute “the power supply anchors” as claimed in Lines 3 and 4 of Claim 1.
Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding Claim 18, it is unclear how “the support segment is integral with the front board section.”  Claim 16 claims that the support segment is configured to received the first anchor, which extends from the first board section.  It is unclear how the support segment can be integral with the front board section and also receive the anchor for the first board system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2007/0035101 issued to Gregory et al.
Regarding Claim 16, Gregory et al. teaches stowable skateboard, comprising: 
a front board section (44) including a first locking mechanism component (truck 16, locking projection 82 secures to locking cavity 86) and a first anchor (58) extending from the front board section (44);
a back board section (40) including a second locking mechanism component (truck 14) and a second anchor (unlabeled but shown in Figure 4, has the same pin structure as first anchor 58, hereafter referred to as element 58’) extending from the back board section (40); and 
a support segment (38) including a first front opening (60) configured to receive the first anchor (58) and a second opening (60’) opposite the first opening (60) and configured to receive the second anchor (58’).
Regarding Claim 17, Gregory et al. teach the front board section (44) includes a first deck (see Figure 1) and the back board (40) section includes a second deck (see Figure 1), wherein the shape and thickness of the first deck corresponds with the shape and thickness of a front of a skateboard (10; see Figure 1) and the shape and thickness of the second deck correspond with the shape and thickness of a back of the skateboard (10; see Figure 1).
Regarding Claim 20, Gregory et al. teach a center board section (42) including a front locking mechanism component (86) and a back locking mechanism component (86’), and wherein the front locking mechanism component (86) is configured to receive a portion of the first locking mechanism component (locking projection 82 secures to locking cavity 86) and the back locking mechanism component (86’) is configured to receive a portion of the second locking mechanism component (locking projection 82 secures to locking cavity 86).
Regarding Claim 21, Gregory et al. teach the support segment (38) is integral (See Figure 4) with the center board section (42).
Allowable Subject Matter
Claims 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter in this case is the inclusion of: a stowable skateboard that includes: a first and second board section including first and second section anchor components and a controller with a power socket and a motor; where a power supply section includes a battery and a power cord configured to couple with the power socket, wherein the power supply is configured to mate the first board section with the second board section and be positioned between; where a support segment includes a first support segment anchor components and a second support segment anchor components, where the first support segment anchor components are configured to receive some of the first section anchor components and the second support segment anchor components are configured to receive some of the second section anchor components; and where a locking mechanism and locking anchor components configured to secure the mated first board section, second board section, and power supply section together, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618